

116 S1865 IS: Deterring Espionage by Foreign Entities through National Defense Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1865IN THE SENATE OF THE UNITED STATESJune 13, 2019Ms. Harris introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to make certain changes with respect to bringing a civil
			 action for the misappropriation of a trade secret, and for other purposes.
	
 1.Short titleThis Act may be cited as the Deterring Espionage by Foreign Entities through National Defense Act of 2019 or the DEFEND Act.
 2.Protection of trade secretsChapter 90 of title 18, United States Code, is amended— (1)in section 1836—
 (A)in subsection (b)(3)(C), by striking 2 times and inserting 3 times; and (B)in subsection (d), in the first sentence, by striking 3 years and inserting 5 years; and
 (2)in section 1837— (A)in paragraph (1), by striking or at the end;
 (B)in paragraph (2), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (3)the offense causes substantial economic harm in the United States..